Title: To Benjamin Franklin from Jonathan Williams, Jr., 31 May 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            Dear & hond Sir.
            Nantes May 31 1783.
          
          With this you will receive a Letter from Capt Alexander Heguye(?) inclosing a Memoire
            to the Marquis de Castries.— The Favour requested is highly merited and is in itself
            such as ministers have frequently granted on Slight pretentions— It is only to have Lettres de Capitaine which in this Country is necessary to
            have, before a man (however he may be qualified) can command a Ship.—
          Mr de la Ville the Proprietor of the
            Ship for which this Request is made is one of the first Characters in this Town & a
            Gentleman for whom I have a particular Respect & Esteem, more especialy as I have
            experienced Acts of Friendship from him which lay me under great Obligations.—
          You will oblige me very highly by Sending the Memoire to the Marquis de Castries, who I
            am Sure will grant the Request contained in it; A Note from you on the Subject will make
            it Certain.
          I am as ever most dutifully & Affectionately Yours.
          
            Jona Williams J
            His Excellcy Dr Franklin.
          
         
          Addressed: His Excellency / Doctor
            Franklin.
        